DETAILED ACTION
In response to the Amendments filed on September 29, 2022, claims 1-14, 16, 18, and 19 are amended; claims 15, 17, and 20 are cancelled; and claims 21-28 are newly added. Currently, claims 1-14, 16, 18, 19, and 21-28 are now pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The amendment to the specification filed on September 29, 2022 has been accepted.

The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter. In particular, it is noted that the claims require “an actuated configuration” and “a non-actuated configuration” of the expandable structure. However, as best understood and previously interpreted, these configurations are referring to the configurations of Fig. 14C and Fig. 14B, respectively. See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: amended [0069] presented in September 29, 2022 should be further amended as follows
[0069] FIG. 14B illustrates a partial cross sectional view of a distal portion 102 of the deflectable section 104 of the device 100. As shown, the guide wire 188 passes through a guidewire lumen 114. The interior of the guidewire lumen 114 includes an expandable balloon, bladder, or other expandable structure 126 that is fluidly coupled to an expansion lumen 124 (or a conductive electrical path in the event that the expandable structure 126 is electromechanical and/or electrically triggered. FIG. 14B illustrates a condition where the expandable structure 126 is in an unexpanded profile in a recess 127 (a non-actuated configuration). FIG. 14C illustrates a condition where the expandable structure 126 is expanded out of the recess 127 to enter the guidewire lumen 114 and apply a compressive/clamping force upon the guidewire 188 (an actuated configuration). The expandable member 126 can extend as show in FIG. 14C . Alternatively, the expandable member 126 can extend through the length of the lumen. In another variation, the expandable member can comprise a wedge based structure that impinges the guidewire on one or more sides.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 23 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The recitation of “a proximal terminal end and a distal terminal end of the expandable structure” in line 4 is confusing because the claim already requires a proximal terminal end and a distal terminal end of the expandable structure in lines 1-2. Therefore, it is unclear if the recitation is referring to the same proximal terminal end and distal terminal end of lines 1-2 or another different proximal terminal end and distal terminal end of the expandable structure. For the purpose of continuous examination, the recitation is interpreted as intending to refer to the same proximal terminal end and distal terminal end as lines 1-2 and thus, is suggested to be recited as --the proximal terminal end and the distal terminal end of the expandable structure--.
However, if applicant intended to require that the recitation is requiring another different proximal terminal end and distal terminal end of the expandable structure, appropriate clarification and citation of support are require to clarify the recitation and to avoid issue of new matter.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 28 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Horzewski (US Pat. No. 4,932,959).
Claim 28. Horzewski discloses a catheter for use with a guidewire, the catheter comprising: 
a guidewire lumen (17); and 
an expandable structure (23) fluidically coupled to an expansion lumen (22) (col. 4, lines 5-13), 
where the expandable structure has a non-actuated configuration (Fig. 2)and an actuated configuration (Fig. 3), and 
where when the guidewire is in the guidewire lumen, the expandable structure is closer to the guidewire when the expandable structure in the actuated configuration (Fig. 3) than when the expandable structure is in the non-actuated configuration (Fig. 2) (i.e., thinned inflatable section 23 is collapsed about guidewire 16 and therefore is closer to guidewire 16 in the configuration of Fig. 2 than when in the configuration of Fig. 2).   

Claim 28 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hedge (US Pat. No. 6,231,543 B1).
Claim 28. Hedge discloses a catheter for use with a guidewire, the catheter comprising: 
a guidewire lumen (12); and 
an expandable structure (40) fluidically coupled to an expansion lumen (20) (col. 5, line 46 until col. 6, line 5), 
where the expandable structure has a non-actuated configuration (Fig. 2)and an actuated configuration (Fig. 3), and 
where when the guidewire is in the guidewire lumen, the expandable structure is closer to the guidewire when the expandable structure in the actuated configuration (Fig. 3) than when the expandable structure is in the non-actuated configuration (Fig. 2) (i.e., valve 40 is expanded to be provide a fluid tight seal around guidewire 18 and therefore is closer to guidewire 18 in the configuration of Fig. 3 than when in the configuration of Fig. 2).   

Claim 28 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Burns (US Pat. No. 5,454,789).
Claim 28. Burns discloses a catheter for use with a guidewire, the catheter comprising: 
a guidewire lumen (16); and 
an expandable structure (25) fluidically coupled to an expansion lumen (11) (col. 3, lines 49-54), 
where the expandable structure has a non-actuated configuration (Fig. 1)and an actuated configuration (Fig. 2), and 
where when the guidewire is in the guidewire lumen, the expandable structure is closer to the guidewire when the expandable structure in the actuated configuration (Fig. 2) than when the expandable structure is in the non-actuated configuration (Fig. 1) (i.e., valve member 25 is deflected to engage with guide wire 12 and therefore is closer to guide wire 12 in the configuration of Fig. 2 than when in the configuration of Fig. 1).   

Allowable Subject Matter
Claims 1-14, 16, 18, 19, and 21, 22, and 24-27 are allowed.
Claim 23 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter: the closest prior art of record (see PTO-892) does not singly or in combination disclose all of the limitations of amended claims 1, 8, and 13. In particular, while Horzewski, Hedge, and Burns discloses the catheter for use with a guidewire as required by newly added claim 28, these references do not disclose the specifics of the expandable structure in the actuated configuration and the non-actuated configuration as required by amended claims 1, 8, and 13. On the contrary, Horzewski and Hedge both discloses that the expandable structure being thinner and closer to the center of the guidewire lumen when in the actuated configuration than when the expandable structure is in the non-actuated configuration (Fig. 3 of Horzewski and Fig. 5B of Hedge) while Burns is silent to such change in thickness of the expandable structure for when the expandable structure is in the actuated configuration and the non-actuated configuration.

Response to Arguments
With respect to the previous objection to the specification, the amendments to the specification and claims are considered sufficient to clarifying the previously noted informalities. Therefore, the previous objections to the specification are hereby withdrawn. However, the specification is still objected to, see above for details.

With respect to the previous objections of the claims, the amendments to the claims are considered sufficient to clarifying the previously noted informalities. Therefore, the previous objections to the claims are hereby withdrawn.

With respect to the previous 35 U.S.C. 112(a) rejections of the claims, the amendments to the claims are considered sufficient to clarifying the previously issues of new matter. Therefore, the previous 35 U.S.C. 112(a) rejections of the claims are hereby withdrawn.

Applicant’s arguments with respect to amended claims 1 and 8 have been considered and are persuasive, see above for additional details.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA ZHANG whose telephone number is (571)270-5369. The examiner can normally be reached Monday-Thursday 8AM - 4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNA ZHANG/Primary Examiner, Art Unit 3783